NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3743-17T4

CONSTANTINE ZOIS,

         Plaintiff-Appellant,

v.

KEAN UNIVERSITY,

     Defendant-Respondent.
_____________________________

                   Argued December 4, 2019 – Decided January 6, 2020

                   Before Judges Koblitz, Whipple and Mawla.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Union County, Docket No. L-2741-15.

                   Robert B. Spawn, Jr. argued the cause for appellant
                   (Kozyra & Hartz, LLC, attorneys; Barry A. Kozyra, of
                   counsel and on the brief; Robert B. Spawn, Jr., on the
                   brief).

                   Timothy P. O'Brien, Deputy Attorney General, argued
                   the cause for respondent (Gurbir S. Grewal, Attorney
                   General, attorney; Melissa H. Raksa, Assistant
                   Attorney General, of counsel; Timothy P. O'Brien, on
                   the brief).
PER CURIAM

      Plaintiff Constantine Zois appeals from a March 12, 2018 order granting

summary judgment to Kean University in an age discrimination claim brought

under the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 to -42

(LAD). We affirm.

      In 2014, plaintiff, then a seventy-six-year-old tenured science professor at

the University, was reassigned from teaching duties to professional development

to learn the necessary technology for his job. A few days later, plaintiff took

medical leave and did not return to his position. He retired in 2017.

      The trial court correctly concluded that plaintiff did not establish a prima

facie case of age discrimination.     The University also came forth with a

legitimate, non-discriminatory reason for the reassignment that was not a pretext

for discrimination.

               I. Plaintiff's Employment with Kean University.

      Plaintiff taught in the School of Environmental and Sustainability

Sciences (SESS), in the College of Natural, Applied, & Health Sciences

(College) at the University, until his retirement on July 1, 2017. Dr. Paul Croft,

the Executive Director of the SESS, was plaintiff's supervisor from July 1, 2013,




                                                                         A-3743-17T4
                                        2
to June 30, 2015. Dr. George Chang was the Dean of the College. Dr. Jeffrey

Toney was the Provost of the University.

      The University expects its professors to be able to use basic technology,

such as a computer, Microsoft Word, and email, as well as "KeanWISE," the

University's electronic information system, to update their syllabi and course

descriptions, enter students' grades, and post office hours. These expectations

were acknowledged and confirmed by Jacqueline Keil, a Kean professor and

chair of the grievance committee of the Kean Federation of Teachers, the local

union.

      The union agreement requires that "[d]uring the period of instruction,

faculty shall be present on campus as necessary to their professional

responsibilities and shall also be accessible to students, faculty, and staff

colleagues through whatever normal electronic, telephonic or written modes

they find most convenient during the academic year." Professor Keil explained

that based on her understanding, the method of communication must be what is

"most convenient for students and colleagues, convenient for everyone."

      In April 2010, Dr. Toney advised plaintiff in a letter that he found

"deficiencies in [plaintiff's] teaching, service and scholarship."    He said:

"[T]here is no evidence of use of technology in the classroom – particularly


                                                                       A-3743-17T4
                                      3
important for teaching students about current methods and practices in

meteorology." He recommended that plaintiff "participate in workshops on

technology in the classroom, such as those offered on campus by the Center for

Professional Development."

      In October 2011, plaintiff was notified that his failure to upload a faculty

activity report was documented by the University. In February 2012, plaintiff

was notified that his failure to update his office hours was also documented, and

could be considered for "possible future action." On July 1, 2013, when Dr.

Croft emailed professors in the SESS asking for their updated curricula vitae,

Dr. Croft received an automated reply from plaintiff's email stating: "Unless I've

specifically arranged an email with you, I am unable to reply back by email."

      On July 8, 2013, Dr. Croft sent a letter to plaintiff saying it appeared

plaintiff's email "may be inactive in that the automatic reply suggests that [his]

office computer (or at home) is inoperative or that [he] may be having technical

issues in accessing [his] account." Dr. Croft noted "the heavy reliance of

university business (including student interactions) on email and other forms of

electronic and online communication." Dr. Croft recommended that plaintiff

take "specific steps to resolve any" issues, such as attending necessary training,

and "routinely access[ing] [his] email/other accounts and [replying] as needed


                                                                         A-3743-17T4
                                        4
to messages from [the University] students, faculty, staff, administrations, and

other offices." Dr. Croft said: "The expectation is that all faculty are (or will

be) up-to-speed prior to the upcoming academic year and advanced before the

end of this calendar year."

      Subsequently, Dr. Croft, Dean Chang, and plaintiff met to discuss the

University's expectations and plaintiff's needs regarding technology training.

On July 31, 2013, after the meeting, Dr. Croft sent an email confirming that

plaintiff would "coordinate with [another University professional] as to 'training'

on the use of email" on his office computer because plaintiff "indicated [he was]

most comfortable with this option." Dr. Croft also asked plaintiff to work with

administrative personnel to obtain a larger monitor for his office and, if

available, an updated computer.

      On August 3, 2013, plaintiff sent a handwritten note to Dr. Croft in which

he asked that Dr. Croft "communicate with [him] by campus mail, telephone or

in person" because the computer in his office is "small, very slow and outdated."

Plaintiff also indicated that the screen was "blurred." Dr. Croft responded to

plaintiff's letter, informing him that the replacement of his computer was still in

progress and noting that email and computer use "is part of the landscape of

higher education and our work here at Kean University." Dr. Croft continued:


                                                                          A-3743-17T4
                                        5
             Therefore[,] it is imperative that you receive training
             and have updated equipment (with a larger screen that
             you may see clearly) as soon as possible for the use of
             email and/or other computer-based applications
             relevant to the classroom. It is very important that we
             provide our students with quality education and
             instruction and be able to communicate with them in the
             digital era.

On September 13, 2013, plaintiff received an updated monitor screen and did

not comment that he could not see the screen thereafter.

      The following week, University staff emailed plaintiff to inform him that

he could arrange his training sessions with Karen Harris, an employee in the

office of Professional Development. In response, they received an automatic

email that read: "Thank you for your email! So that I can further assist you,

please feel free to leave me a voicemail . . . ."

      At the beginning of October 2013, Dr. Toney wrote to plaintiff, informing

him that his failure to update his office hours using KeanWISE was documented

and could be considered for "possible future action." The following month, Dr.

Croft emailed plaintiff to ask him to follow-up with Dean Chang regarding his

"progress on email and other electronic access." Plaintiff responded that he "had

two training sessions with Karen Harris at the Center for Professional

Development" and he would "continue as needed." He further stated: "Under



                                                                        A-3743-17T4
                                         6
these circumstances I do not need to meet with the Dean. I am not a two[-]

year[-]old idiot."1

      On January 13, 2014, an administrative assistant emailed Dr. Croft asking

him to contact plaintiff to remind him to post his office hours on KeanWISE.

The following day, Dean Chang sent plaintiff a letter regarding his failure to

submit his students' grades for the Fall 2013 semester by the specified d ate.

Dean Chang also stated that there were "[m]any unsuccessful attempts to reach

[plaintiff] via email and phone."

      On June 25, 2014, Dr. Croft received an email from one of plaintiff's

students who explained that she was unable to contact him via email or phone

to discuss a grade. Several other students also complained that plaintiff never

responded to their emails.

      At the end of the 2013-2014 academic year, on June 31, 2014, Dean Chang

formally recommended to Dr. Toney that plaintiff be temporarily reassigned to

non-teaching duties for professional development training.       Dean Chang

explained that "[u]pon satisfactory completion of the focused professional

development training, [plaintiff] may be reassigned to classroom duties if that



1
   The University contends that during the 2013-2014 academic year, plaintiff
attended only one training session with Karen Harris, on October 29, 2013.
                                                                       A-3743-17T4
                                      7
is warranted."     According to the terms of the union contract between the

University and faculty, the "[a]ssignment of non-teaching duties . . . for any

faculty member, for any purpose" is reserved to the University's academic

managerial judgment.

      On August 22, 2014, Dr. Toney informed plaintiff that he was being

"reassigned to professional development and non-teaching assignments for the

Fall 2014 semester" so that he could "improv[e] his technology use . . . to [better]

serve students."

      The following week, plaintiff and a union representative met with Dr.

Toney and Dean Chang to discuss the reassignment. Plaintiff agreed that he

would participate in training for his professional development during the Fall

2014 semester. Plaintiff was advised that he needed to be able to type as well

as use KeanWISE and email.         After the meeting, the union representative

believed the matter was resolved and plaintiff would return to the classroom

after completing his training.

      Professor Keil confirmed that a reassignment is not considered a

suspension under the union contract. A suspension is a disciplinary action

wherein the faculty member does not report for any duties and does not receive

a salary, whereas a reassignment is shifting hours from teaching to different


                                                                           A-3743-17T4
                                         8
duties. During plaintiff's reassignment to non-teaching duties, he retained his

title, his full salary, and benefits.

      Plaintiff received his professional development training schedule from

Dean Chang at the beginning of September 2014.             When he received his

schedule, plaintiff informed Dean Chang of his intent to take sick time for the

remaining part of the day and to meet with the human resources department to

determine his retirement options. Dean Chang informed plaintiff that several of

his colleagues were "happily retired" and received "a good sendoff." Plaintiff

said Dean Chang told him he would be "glad to see that [plaintiff] get a nice

retirement party."

      On September 4, 2014, plaintiff took a medical leave of absence and did

not return to work until January 20, 2015. Plaintiff met with Dean Chang's

assistant on January 20, 2015 and was advised that he could return to teaching

during the Fall 2015 semester after learning "how to use email, prepare syllabi

in [Microsoft] Word, and . . . the fundamentals of how to use the computer." At

that time, plaintiff "indicated that he may use his sick leave and retire after [the

Spring 2015] semester." At the end of January 2015, plaintiff took a medical

leave of absence from which he did not return. He retired effective July 1, 2017.




                                                                           A-3743-17T4
                                         9
      The trial court found that plaintiff was "unable to establish a prima facie

case of age discrimination against [the University]." The court found that

"[p]laintiff failed to meet the legitimate expectations of [the University], and

that [p]laintiff did not receive an adverse employment action."

                              II. Legal Standard.

      The standard of review for a grant of summary judgment is de novo.

Conley v. Guerrero, 228 N.J. 339, 346 (2017). "[S]ummary judgment will be

granted if there is no genuine issue of material fact and 'the moving party is

entitled to a judgment or order as a matter of law.'" Ibid. (quoting Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016)). In reviewing a grant of summary judgment, appellate courts

consider "whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as

a matter of law." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 536

(1995) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 251-52 (1986)).

      "[C]onclusory and self-serving assertions by one of the parties are

insufficient to overcome [a summary judgment] motion." Puder v. Buechel, 183
N.J. 428, 440-41 (2005). "[W]here the party opposing summary judgment points

only to disputed issues of fact that are 'of an insubstantial nature,' the proper


                                                                        A-3743-17T4
                                      10
disposition is summary judgment." Brill, 142 N.J. at 529 (quoting Judson v.

Peoples Bank & Trust Co., 17 N.J. 67, 75 (1954)). "Competent opposition

requires 'competent evidential material' beyond mere 'speculation' and 'fanciful

arguments.'" Hoffman v. Asseenontv.com, Inc., 404 N.J. Super. 415, 426 (App.

Div. 2009) (quoting Merchs. Express Money Order Co. v. Sun Nat'l Bank, 374
N.J. Super. 556, 563 (App. Div. 2005)).

       According to the LAD:

             It shall be an unlawful employment practice, or, as the
             case may be, an unlawful discrimination . . . [f]or an
             employer, because of the . . . age . . . of any individual
             . . . to discharge . . . or to discriminate against such
             individual in compensation or in terms, conditions or
             privileges of employment . . . .

             [N.J.S.A. 10:5-12(a).]

"In a case alleging age discrimination under the LAD, an employee must 'show

that the prohibited consideration[, age,] played a role in the decision making

process and that it had a determinative influence on the outcome of that

process.'"   Bergen Commercial Bank v. Sisler, 157 N.J. 188, 207 (1999)

(alterations in original) (quoting Maiorino v. Schering-Plough Corp., 302 N.J.

Super. 323, 344 (App. Div. 1997)).

      "The evidentiary burden at the prima facie stage is 'rather modest: it is to

demonstrate to the court that plaintiff's factual scenario is compatible with

                                                                          A-3743-17T4
                                        11
discriminatory intent—i.e., that discrimination could be a reason for the

employer's action.'" Zive v. Stanley Roberts, Inc., 182 N.J. 436, 447 (2005)

(quoting Marzano v. Comput. Sci. Corp. Inc., 91 F.3d 497, 508 (3rd Cir. 1996)).

      For summary judgment purposes, a plaintiff satisfies this element "so long

as the employee shows that he has been performing in the position." Id. at 441;

Grande v. Saint Clare's Health Sys., 203 N.J. 1, 18 (2017). In addressing how

courts should evaluate this requirement of the prima facie case, our Supreme

Court has stated that

            only the plaintiff's evidence should be considered. That
            evidence can come from records documenting the
            plaintiff's longevity in the position at issue or from
            testimony from the plaintiff or others . . . . Because
            performance markers like poor evaluations are more
            properly debated in the second and third stages of the
            burden-shifting test, they do not come into play as part
            of the second prong of the prima facie case. Thus, even
            if a plaintiff candidly acknowledges, on his own case,
            that some performance issues have arisen, so long as he
            adduces evidence that he has, in fact, performed in the
            position . . . the slight burden of the second prong is
            satisfied.

            [Zive, 182 N.J. at 455 (citation omitted).]

      The LAD does not define "adverse employment action." See N.J.S.A.

10:5-5. "The proofs necessary to demonstrate an 'adverse employment action'

must be examined on a case-by-case basis." Victor v. State, 401 N.J. Super.


                                                                        A-3743-17T4
                                      12
596, 615 (App. Div. 2008), modified, 203 N.J. 383 (2010).             Adverse

employment actions include "actions that affect wages, benefits, or result in

direct economic harm." Id. at 616. A noneconomic action will also qualify as

an adverse employment action when it "cause[s] a significant, non-temporary

adverse change in employment status or the terms and conditions of

employment." Ibid. However, "an employer's adverse employment action must

rise above something that makes an employee unhappy, resentful or otherwise

cause an incidental workplace dissatisfaction." Ibid.

                           III. No Prima Facie Case.

      Plaintiff contends that the trial court improperly determined that he did

not meet the University's legitimate expectations. He claims that a reasonable

jury could conclude that plaintiff suffered an adverse employment action, and

points out that a younger professor was hired to replace him. The appropriate

inquiry is whether plaintiff was treated differently from others not within the

protected class. See El-Sioufi v. St. Peter's Univ. Hosp., 382 N.J. Super. 145,

167 (App. Div. 2005).

      New Jersey courts utilize the framework established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973) when a plaintiff attempts to "prove




                                                                       A-3743-17T4
                                      13
an employer's discriminatory intent through circumstantial evidence." Bergen

Commercial Bank, 157 N.J. at 209.

            The elements comprising the traditional formulation of
            the prima facie case for discrimination are that: (1)
            plaintiff belongs to a protected class; (2) [he or] she was
            performing her job at a level that met her employer's
            legitimate expectations; (3) [he or] she suffered an
            adverse employment action; and (4) others not within
            the protected class did not suffer similar adverse
            employment actions.

            [El-Sioufi, 382 N.J. Super. at 167.]

      The parties do not dispute the first element that plaintiff belongs to a

protected class.   Plaintiff was seventy-six at the time of his reassignment.

Although he lacked technology skills, because plaintiff "performed in [his]

position" by teaching his classes and having an automatic email reply that

directed senders to call his office, plaintiff may well have met the second prong

of the prima facie case.

      Importantly, however, the trial court properly concluded that plaintiff did

not suffer an adverse employment action. Plaintiff's temporary reassignment

was not an adverse economic action because his salary remained the same and

he kept his benefits. See Victor, 401 N.J. Super. at 615-16. The reassignment

also was not an adverse non-economic action because it was not "a significant,

non-temporary adverse change in employment status." Ibid. The reassignment

                                                                          A-3743-17T4
                                       14
was temporary, and plaintiff would have been returned to teaching duties had he

attended the technology course and not used medical leave and then retired.

      The University's actions made plaintiff "unhappy, resentful [and]

otherwise cause[d] an incidental workplace dissatisfaction," as evidenced by

plaintiff informing Dean Chang that he was not "a two year old idiot." See

Victor, 401 N.J. Super. at 616. Plaintiff's displeasure alone does not constitute

an adverse employment action as required by the third element. See ibid.

Regarding the final element of the prima facie case, plaintiff failed to produce

any evidence to suggest that other professors were not held to the same

technology standard. Thus, plaintiff failed to produce evidence of the last two

elements of a prima facie case: an adverse employment action and unequal

treatment.

        IV. The University's Legitimate, Non-discriminatory Reason.

      Although it is plaintiff's burden to demonstrate a prima facie case before

the University is required to respond with a non-discriminatory reason for the

treatment, in the interest of completeness, we briefly discuss the University's

reason for requiring a modest level of technology usage. Professors utilize

KeanWISE to update their syllabi, input student grades, and update office hours.




                                                                        A-3743-17T4
                                      15
Professors are also reasonably expected to be able to satisfactorily communicate

with students.

      Plaintiff began to receive notice of his deficiency in the use of technology

as early as April 2010. Dr. Toney advised plaintiff that he should participate in

workshops to improve his ability to utilize basic technology. When plaintiff did

not update his office hours or student grades, plaintiff was notified that he was

required to utilize KeanWISE to do so. Additionally, Dean Chang and Dr. Croft

initially recommended that plaintiff spend time with the Office of Professional

Development for assistance. Only when this failed to yield results did they

temporarily reassign plaintiff to focus on professional development, as

permitted by the union agreement. The University articulated "a legitimate, non-

discriminatory reason" for plaintiff's reassignment. Bergen Commercial Bank,
157 N.J. at 210.

      Plaintiff failed to demonstrate a prima facie case of age discrimination and

summary judgment was properly granted.

      Affirmed.




                                                                         A-3743-17T4
                                      16